— In an action, inter alia, for the partition and sale of real property, the defendant appeals from an order of the Supreme Court, Kings County (Partnow, J.), dated June 4, 2004, which denied her motion, among other things, to vacate a prior order of the same court dated April 16, 2004, granting the plaintiffs’ motion, inter alia, to sell the premises to a third party, upon her failure to oppose the motion.
Ordered that the order is affirmed, with costs.
To vacate her default in opposing the plaintiffs’ motion, the defendant was required to demonstrate both a reasonable excuse for the default and a meritorious defense (see CPLR 5015 [a] [1]; Mount Sinai Hosp. of Queens v Hertz Corp., 3 AD3d 523, 524 [2004]). The defendant presented neither an excuse nor a meritorious defense (see Juseinoski v Board of Educ. of City of N.Y., 15 AD3d 353 [2005]; Mount Sinai Hosp. of Queens v Hertz Corp., supra; Spells v A&P Supermarkets, 253 AD2d 422 [1998]). Accordingly, the Supreme Court providently declined to vacate its prior order.
In view of the foregoing, we do not reach the defendant’s remaining contentions. Florio, J.P., Krausman, Crane, Rivera and Fisher, JJ., concur.